
	
		III
		111th CONGRESS
		1st Session
		S. RES. 247
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Whitehouse (for
			 himself, Mrs. Boxer,
			 Mr. Burr, Mr.
			 Cardin, Mr. Carper,
			 Mr. Cochran, Ms. Collins, Mrs.
			 Feinstein, Mrs. Gillibrand,
			 Mr. Gregg, Ms.
			 Landrieu, Mr. Lautenberg,
			 Ms. Mikulski, Mrs. Murray, Mrs.
			 Shaheen, Mr. Warner,
			 Mr. Wyden, Mr.
			 Schumer, and Mr. Menendez)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 10, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 26, 2009, as
		  “National Estuaries Day”.
	
	
		Whereas the estuary regions of the United States comprise
			 a significant share of the national economy, with 43 percent of the population,
			 40 percent of employment, and 49 percent of economic output located in such
			 regions;
		Whereas coasts and estuaries contribute more than
			 $800,000,000,000 annually in trade and commerce to the Nation’s economy;
		Whereas more than 43 percent of all adults in the United
			 States visit a sea coast or estuary at least once a year to participate in some
			 form of recreation, generating $8,000,000,000 to $12,000,000,000 in revenue
			 annually;
		Whereas more than 28,000,000 jobs in the United States are
			 supported through commercial and recreational fishing, boating, tourism, and
			 other coastal industries that rely on healthy estuaries;
		Whereas estuaries provide vital habitat for countless
			 species of fish and wildlife, including many that are listed as threatened or
			 endangered;
		Whereas estuaries provide critical ecosystem services that
			 protect human health and public safety, including water filtration, flood
			 control, shoreline stabilization and erosion prevention, and protection of
			 coastal communities during extreme weather events;
		Whereas 55,000,000 acres of estuarine habitat have been
			 destroyed over the last 100 years;
		Whereas bays once filled with fish and oysters have become
			 dead zones filled with excess nutrients, chemical wastes, and harmful
			 algae;
		Whereas sea level rise is accelerating the degradation of
			 estuaries by submerging low-lying lands, eroding beaches, converting wetlands
			 to open water, exacerbating coastal flooding, and increasing the salinity of
			 estuaries and freshwater aquifers;
		Whereas in the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.), Congress found and declared that it is national policy to
			 preserve, protect, develop, and where possible, to restore or enhance, the
			 resources of the Nation’s coastal zone, including estuaries, for current and
			 future generations;
		Whereas estuary restoration efforts cost-effectively
			 restore natural infrastructure in local communities, helping to create jobs and
			 reestablish the natural functions of estuaries that yield countless benefits;
			 and
		Whereas September 26, 2009, has been designated
			 National Estuaries Day to increase awareness among all citizens,
			 including local, State, and Federal officials, about the importance of healthy
			 estuaries and the need to protect them: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 26, 2009, as National Estuaries Day;
			(2)supports the
			 goals and ideals of National Estuaries Day;
			(3)acknowledges the
			 importance of estuaries to the Nation’s economic well-being and
			 productivity;
			(4)recognizes the
			 persistent threats that undermine the health of the Nation’s estuaries;
			(5)applauds the work
			 of national and community organizations and public partners to promote public
			 awareness, protection, and restoration of estuaries; and
			(6)reaffirms its
			 support for estuaries, including the preservation, protection, and restoration
			 thereof, and expresses its intent to continue working to protect and restore
			 the estuaries of the United States.
			
